DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered), (see MPEP § 714[R6]).
The status of withdrawn claim 3 must be indicated as (Withdrawn).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 16-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2019/0148171) in view of Kuo et al (US 8,659,170).
Regarding claim 1, Chen (Figs. 1-5) discloses a semiconductor package. comprising: an electrode pad 103 arranged in a first direction parallel to an upper surface of a semiconductor chip 101; a first protective layer 105 at least partially 
Chen does not disclose the electrode pad disposed below a lowermost surface of the first protective layer.
However, Kuo (Fig. 6F) teaches a semiconductor device comprising: a first protective layer 580 and a second protective layer 590 disposed above an electrode pad 544, and the electrode pad 544 disposed below a lowermost surface of the first protective layer 580.  Accordingly, it would have been obvious to modify the device of Chen by forming the electrode pad disposed below a lowermost surface of the first protective layer in order to provide the electrical connections between the contact pad and the underlying integrated circuit, as taught by Kuo.
Regarding claims 2, 4-6 and 8-10, Chen (Figs. 1-5) further discloses: the second protective layer 201 covers an entirety of a side surface and an entirety of an upper surface of the first protective layer 105 and a level of an uppermost surface of the second protective layer 201 is higher than a level of an uppermost surface of the first 
Regarding claim 16, Chen (Figs. 1-5 and 21) discloses a semiconductor package, comprising: a semiconductor chip 101 including an electrode pad 103 arranged in a first direction; a redistribution region 2001 arranged under the semiconductor chip; a molding member 1901 (see Fig. 21, [0067]) extending from the redistribution region and at least partially surrounding the semiconductor chip, and an external connector 2009 (Fig. 21) arranged under the redistribution region, wherein the redistribution region 503 comprises: a first protective layer 105 at least partially surrounding an edge of the electrode pad 103 and having a first opening 107 above the electrode pad (Fig. 1B); a second protective layer 201 at least partially surrounding the 
Chen does not disclose the electrode pad disposed below a lowermost surface of the first protective layer.
However, Kuo (Fig. 6F) teaches a semiconductor device comprising: a first protective layer 580 and a second protective layer 590 disposed above an electrode pad 544, and the electrode pad 544 disposed below a lowermost surface of the first protective layer 580.  Accordingly, it would have been obvious to modify the device of Chen by forming the electrode pad disposed below a lowermost surface of the first protective layer in order to provide the electrical connections between the contact pad and the underlying integrated circuit, as taught by Kuo.
Regarding claims 17, 19 and 20, Chen (Figs. 1-5 and 21) further discloses: the redistribution structure comprises a redistribution pad 401 having a quadrangular shape (not shown, see [0028], rectangles) and a redistribution line 405 having a line shape, wherein, in a plan view, an entirety of the redistribution pad  401overlaps the electrode pad 103, and a part of the redistribution line 405 overlaps the electrode pad; in a plan view, an area occupied by the redistribution region 2001 is greater than an area .
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2019/0148171) in view of Park et al (US 7,977,783) and Kuo et al (US 8,659,170).
Regarding claim 11, Chen (Figs. 1-5) discloses a semiconductor package, comprising: a plurality of aluminum pads 103 ([0022]) arranged on a semiconductor chip, spaced apart from each other with a first pitch therebetween in a first direction; a first dielectric layer 105  at least partially surrounding edges of the aluminum pads 103 and having first openings W2 (Fig. 1B) respectively formed above the aluminum pads; a second polymer layer 201 ([0025]) at least partially surrounding the first dielectric layer 105 and having second openings 203 (Fig. 2B) respectively formed above the aluminum pads 103; a metal seed layer 301 conformally covering upper surfaces of the aluminum pads, side surfaces of the second polymer layer, and a part of upper surfaces of the second polymer layer; redistribution pads 401 spaced apart from each other with the first pitch and covering the metal seed layer 301; and redistribution lines 405 extending from one side surface of the redistribution pads and each having a line shape, wherein a first width W2 ([0024]) of the first opening 107 in the first direction is greater than a maximum width W4 ([0028]) of the redistribution pad in the first direction, and wherein a second width W3 ([0026]) of the second opening 203 in the first direction is less than the maximum width W4 of the redistribution pad in the first direction.
Chen does not disclose the first dielectric layer 105 is made of polymer and the redistribution pads 401 are conformally formed.

Neither Chen nor Park disclose the first polymer dielectric layer not being disposed on a side surface of each of the plurality of aluminum pads.
However, Kuo (Fig. 7) teaches a semiconductor device comprising: a first dielectric layer 760 and a second dielectric layer 790 disposed above an electrode pad 744, and the first dielectric layer 760 not being disposed on a side surface of each of the plurality of electrode pads 744.  Accordingly, it would have been obvious to further modify the device of Chen by rearranging the aluminum pads and having the first polymer dielectric layer not being disposed on a side surface of each of the plurality of aluminum pads because rearranging of the electrode pads is not critical since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and the same purpose of providing the protection dielectric layers on the electrode pads would result. 
Regarding claims 12 and 14, Chen discloses the first width W2 of the first opening is approximately 40 um ([0024]), but does not disclose the first pitch between 
However, there is no evidence of record to indicate that placing the aluminum pads having a first pitch and the adjacent redistribution pads having a distance within the ranges as claimed would achieve unexpected results. Therefore, it would have been obvious to rearrange the locations of the aluminum pads to have the first pitch and the redistribution pads to have the distance within ranges as claimed since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claim 13, Chen further discloses the aluminum pads 103 having the width greater than the width of the redistribution pad 401 (see Fig. 5B).  Therefore, a distance between the aluminum pads would be less than a distance between the redistribution pads. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, Park et al and Kuo et al as applied to claim 11 above, and further in view of Kim et al (US 2016/0370422).
Chen does not disclose the first polymer layer is formed before an electrical die sorting (EDS) test, and wherein the second polymer layer is formed after the EDS test.
It is noted that the method of performing an electrical die sorting (EDS) test after forming the first polymer layer and before forming the second polymer layer is an intermediate process step that does not affect the structure of the final device.  Therefore, the process limitations recited in a “product by process” claim would not In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  However, Kim teaches a known method of performing an electrical die sorting (EDS) test on the electrode pads to detect electric characteristics of a semiconductor device ([0004]).  Accordingly, it would have been obvious to perform an electrical die sorting (EDS) test after forming the first polymer layer and before forming the second polymer layer because it is general knowledge in the art or common sense in order to detect the defective electrode pads before performing any further fabricating steps. 
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Kuo et al as applied to claim 6 or 17 above and further in view of Fjelstad et al (US 2006/0237836).
  Chen does not disclose the electrode pad comprises a first column electrode pad and a second column electrode pad spaced apart from the first column electrode pad in a second direction perpendicular to the first direction, and wherein the redistribution line of the redistribution structure arranged on the second column electrode pad passes through a space between the first column electrode pads adjacent to each other.
However, Fjelstad (Figs. 11-12) teaches a semiconductor device comprising: an electrode pad comprises a first column electrode pad 610A/610C and a second column electrode pad 610B/610D spaced apart from the first column electrode pad in a second direction perpendicular to the first direction, and wherein the redistribution line 670B/670D of the redistribution structure arranged on the second column electrode pad 610B/610D passes through a space between the first column electrode pads In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 1-2, 4-6, 8-10, 11-14, 16-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 7,977,783) in view of Chen et al (US 2019/0148171) and Kuo et al (US 8,659,170).
Regarding claim 1, Park (Figs. 2 and 4) discloses a semiconductor package. comprising: an electrode pad 113 arranged in a first direction parallel to an upper surface of a semiconductor chip 110; a first protective layer 114 at least partially surrounding an edge of the electrode pad and having a first opening (not labeled) that is above the electrode pad; a second protective layer 120 at least partially surrounding the first protective layer and having a second opening 121 that is above the electrode pad; and a redistribution structure 231 (column 4, lines 31-36) electrically connected to the electrode pad 113 and covering at least a part of an upper surface of the second protective layer 120; wherein a second width of the second opening 121 in the first direction is less than the maximum width of the redistribution structure 231 in the first direction.
Park does not disclose a first width of the first opening is equal to or greater than a maximum width of the redistribution structure.
In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of having a first width of the first opening being equal to or greater than a maximum width of the redistribution structure.  Therefore, it would have been obvious to form the first width of the first opening being equal to or greater than a maximum width of the redistribution structure because the maximum width of the redistribution structure can be adjusted depending upon material and conductivities which are desired for the redistribution structure.
Neither Park nor Chen disclose the electrode pad disposed below a lowermost surface of the first protective layer.
However, Kuo (Fig. 6F) teaches a semiconductor device comprising: a first protective layer 580 and a second protective layer 590 disposed above an electrode pad 544, and the electrode pad 544 disposed below a lowermost surface of the first protective layer 580.  Accordingly, it would have been obvious to further modify the device of Park by forming the electrode pad disposed below a lowermost surface of the first protective layer in order to provide the electrical connections between the contact pad and the underlying integrated circuit, as taught by Kuo.
Regarding claims 2, 4, 6, 8-9 and 10, Park (Figs. 2 and 4) further discloses: the second protective layer 120 covers an entirety of a side surface and an entirety of an 
Regarding claim 5, Chen (Fig. 5B) also teaches a width W1 ([0022]) of the electrode pad 103 in the first direction is greater than the maximum width W4 ([0028]) of the redistribution structure 401 in the first direction.
Regarding claim 11, Park (Figs. 2 and 4) discloses a semiconductor package, comprising: a plurality of pads 113 arranged on a semiconductor chip 110, spaced apart from each other with a first pitch therebetween in a first direction (Fig. 4): a first polymer layer 114 (column 2, lines 45-50) at least partially surrounding edges of the pads and having first openings (not labeled) respectively formed above the pads; a second 
Park does not disclose the pads are aluminum pads and a first width of the first opening is greater than a maximum width of the redistribution structure.
However, Chen (Figs. 1-5) teaches a semiconductor package comprising: the pads 103 are aluminum pads ([0022]), and a first width W2 of the first opening 107 ([0024]) in the first direction is equal to a maximum width W4 ([0028]) of the redistribution structure 401 in the first direction.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of having a first width of the first opening being greater than a maximum width of the redistribution structure.  Therefore, it would have been obvious to form the first width of the first opening being equal to or greater than a maximum width of the redistribution structure because the maximum width of the redistribution structure can 
Neither Park nor Chen disclose the first polymer dielectric layer not being disposed on a side surface of each of the plurality of aluminum pads.
However, Kuo (Fig. 7) teaches a semiconductor device comprising: a first dielectric layer 760 and a second dielectric layer 790 disposed above an electrode pad 744, and the first dielectric layer 760 not being disposed on a side surface of each of the plurality of electrode pads 744.  Accordingly, it would have been obvious to further modify the device of Park by rearranging the aluminum pads and having the first polymer dielectric layer not being disposed on a side surface of each of the plurality of aluminum pads because rearranging of the electrode pads is not critical since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and the same purpose of providing the protection dielectric layers on the electrode pads would result. 
Regarding claims 12 and 14, Chen discloses the first width W2 of the first opening is approximately 40 um ([0024]).  Neither Park nor Chen disclose the first pitch between the aluminum pads (claim 12) and the distance between the redistribution pads (claim 14) within the ranges as claimed.
However, there is no evidence of record to indicate that placing the aluminum pads having a first pitch and the adjacent redistribution pads having a distance within the ranges as claimed would achieve unexpected results. Therefore, it would have been obvious to rearrange the locations of the aluminum pads to have the first pitch and the redistribution pads to have the distance within ranges as claimed since it has been held In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claim 13, Chen further teaches the aluminum pads 103 having the width greater than the width of the redistribution pad 401 (see Fig. 5B).  Therefore, a distance between the aluminum pads would be less than a distance between the redistribution pads. 
Regarding claim 16, Park (Figs. 2 and 4) discloses a semiconductor package, comprising: a semiconductor chip 110 including an electrode pad 1131 arranged in a first direction: a redistribution region arranged under the semiconductor chip 110; an external connector 160 arranged under the redistribution region, wherein the redistribution region comprises: a first protective layer 114 at least partially surrounding an edge of the electrode pad and having a first opening above the electrode pad; a second protective layer 120 at least partially surrounding the first protective layer and having a second opening 121 above the electrode pad; and a redistribution structure 231 electrically connected to the electrode pad and covering at least a part of an upper surface of the second protective layer, wherein a second width of the second opening 121 in the first direction is less than the maximum width of the redistribution structure 231 in the first direction.
Park does not disclose a molding member extending from the redistribution region and at least partially surrounding the semiconductor chip.
 However, Chen (Fig. Fig. 21) teaches a semiconductor package comprising a molding member 1901 extending from the redistribution region and at least partially 
Park does not disclose a first width of the first opening is equal to or greater than a maximum width of the redistribution structure.
However, Chen (Figs. 1-5) teaches a semiconductor package comprising a first width W2 of the first opening 107 ([0024]) in the first direction is equal to or greater than a maximum width W4 ([0028]) of the redistribution structure 401 in the first direction.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of having a first width of the first opening being equal to or greater than a maximum width of the redistribution structure.  Therefore, it would have been obvious to form the first width of the first opening being equal to or greater than a maximum width of the redistribution structure because the maximum width of the redistribution structure can be adjusted depending upon material and conductivities which are desired for the redistribution structure.
Neither Park nor Chen disclose the electrode pad disposed below a lowermost surface of the first protective layer.
However, Kuo (Fig. 6F) teaches a semiconductor device comprising: a first protective layer 580 and a second protective layer 590 disposed above an electrode pad 544, and the electrode pad 544 disposed below a lowermost surface of the first 
	Regarding claims 17 and 20, Park (Figs. 2 and 4) further discloses: the redistribution structure comprises a redistribution pad 231 having a quadrangular shape (see Fig. 4) and a redistribution line 130 having a line shape, wherein- in a plan view, an entirety of the redistribution pad 231 overlaps the electrode pad 113, and a part of the redistribution line 130 overlaps the electrode pad; and the semiconductor package includes a wafer level package.
	Regarding claim 19, Chen (Fig. Fig. 21) further teaches in a plan view, an area occupied by the redistribution region 2001 is greater than an area occupied by the semiconductor chip.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al, Chen et al and Kuo et al as applied to claim 11 above, and further in view of Kim et al (US 2016/0370422).
Park does not disclose the first polymer layer is formed before an electrical die sorting (EDS) test, and wherein the second polymer layer is formed after the EDS test.
It is noted that the method of performing an electrical die sorting (EDS) test after forming the first polymer layer and before forming the second polymer layer is an intermediate process step that does not affect the structure of the final device.  Therefore, the process limitations recited in a “product by process” claim would not carry patentable weight in a claim drawn to structure because distinct structure is not In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  However, Kim teaches a known method of performing an electrical die sorting (EDS) test on the electrode pads to detect electric characteristics of a semiconductor device ([0004]).  Accordingly, it would have been obvious to perform an electrical die sorting (EDS) test after forming the first polymer layer and before forming the second polymer layer because it is general knowledge in the art or common sense in order to detect the defective electrode pads before performing any further fabricating steps. 
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, Chen et al and Kuo et al as applied to claim 6 or 17 above, and further in view of Fjelstad et al (US 2006/0237836).
  Park does not disclose the electrode pad comprises a first column electrode pad and a second column electrode pad spaced apart from the first column electrode pad in a second direction perpendicular to the first direction, and wherein the redistribution line of the redistribution structure arranged on the second column electrode pad passes through a space between the first column electrode pads adjacent to each other.
However, Fjelstad (Figs. 11-12) teaches a semiconductor device comprising: an electrode pad comprises a first column electrode pad 610A/610C and a second column electrode pad 610B/610D spaced apart from the first column electrode pad in a second direction perpendicular to the first direction, and wherein the redistribution line 670B/670D of the redistribution structure arranged on the second column electrode pad 610B/610D passes through a space between the first column electrode pads 610A/610C adjacent to each other. Accordingly, it would have been obvious to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 11 and 16 have been considered but are moot because the new reference (US 8,659,170 issued to Kuo et al) is applied in the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817